                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                             Magistrate Judge Kathleen M. Tafoya

Civil Action No. 19–cv–01052–RBJ–KMT


JUANITA ANGELA WHITAKER,

       Plaintiff,

v.

SILVER KEY BOARD OF DIRECTORS, and
SILVER KEY SENIOR SERVICES,

       Defendants.


                                              ORDER


       This matter is before the court on Plaintiff’s “Motion to Request Appointment of

Counsel,” (Doc. No. 31), filed on December 5, 2019, as well as the “Motion by Plaintiff

Requesting that the Proposed Scheduling Order Slated to be Submitted on February 17, 2010 and

the Subsequent Scheduling and Planning Conference Dated for February 24, 2020 be

Postponed,” (Doc. No. 47), filed on February 13, 2020. No response has been filed to either

motion. After carefully considered both motions and related briefing, the court has determined

that the interests of justice do not warrant the appointment of civil counsel.

       The determination as to whether to appoint counsel in a civil case is left to the sound

discretion of the district court. Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995). The

court must “give careful consideration to all the circumstances with particular emphasis upon

certain factors that are highly relevant to a request for counsel.” Id. (quoting McCarthy v.
Weinberg, 753 F.2d 836, 838 (10th Cir. 1985)). Those factors include: “the merits of the

litigant’s claims, the nature of the factual issues raised in the claims, the litigant’s ability to

present h[er] claims, and the complexity of the legal issues raised by the claims.” Id. (quoting

Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991)). “The burden is on the applicant to

convince the court that there is sufficient merit to h[er] claim to warrant the appointment of

counsel.” Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004) (quoting

McCarthy, 753 F.2d at 838). “Only in those extreme cases where the lack of counsel results in

fundamental unfairness will the district court’s decision be overturned.” Id. (quoting McCarthy,

753 F.2d at 839).

        Pursuant to the Local Rules of Practice of the United States District Court for the District

of Colorado-Attorney, the following unrepresented parties are eligible for the appointment of pro

bono counsel: (1) a party who has been granted leave to proceed in forma pauperis under 28

U.S.C. § 1915; (2) an unrepresented prisoner; and (3) a non-prisoner, unrepresented party who

demonstrates limited financial means. D.C.COLO.LAttyR 15(e). In addition to eligibility, the

court applies the following factors and considerations to evaluate a motion for the appointment

of counsel in a civil case: (1) the nature and complexity of the action; (2) the potential merit of

the pro se party’s claims; (3) the demonstrated inability of the unrepresented party to retain an

attorney by other means; and (4) the degree to which the interests of justice will be served by the

appointment of counsel, including the benefit the court may derive from the assistance of the

appointed counsel. D.C.COLO.LAttyR 15(f)(1)(B).

        Plaintiff, a non-prisoner individual proceeding in forma pauperis, lodges one claim under

the Americans with Disabilities Act [“ADA”], 42 U.S.C. § 12101, et seq. (Doc. No. 11 at 2; see


                                                    2
Doc. No. 4.) Plaintiff alleges, specifically, that Defendants unlawfully discriminated against her,

based on a perceived mental illness, by failing to hire her for an employment position. (Doc. No.

11 at 4-8.) The ADA claim is neither novel, nor overly complex, and Plaintiff has relayed the

substance of her claim effectively thus far.

       In support of her request for the appointment of counsel, Plaintiff states that her “legal

expertise is not without limits.” (Doc. No. 31 at 1.) Plaintiff contends that, in the absence of

appointed counsel, she will be “placed at a disadvantage” and her case “will suffer.” (Id.)

However, Plaintiff does not address the nature and complexity of the action, the potential merit

of her claim, or any efforts she has undertaken to retain an attorney by other means. See

D.C.COLO.LAttyR 15(f)(1)(B). In addition, the court does not see any benefit that it may derive

from the assistance of appointed counsel. On balance, the court does not find the appointment of

counsel to be warranted.

       In her most recent motion, in which she seeks to postpone the February 24, 2020

Scheduling Conference, Plaintiff states that she has since conferred with a local attorney

regarding representation. (Doc. No. 47 at 1.) Curiously, Plaintiff reports that the attorney

refused to take her case, on the basis that she “will probably lose,” because her claim “does not

have merit,” and “does not meet certain standards.” (Id.) Plaintiff states that, on February 5,

2020, she “began the process of securing legal advice and representation” from the Colorado Bar

Association Federal Pro Se Clinic. (Id. at 2.) However, it is worth noting that that organization

does not provide full representation to litigants. Rather, “[t]he Colorado Bar Association Federal

Pro Se Clinic assists unrepresented litigants in the U.S. District Court for the District of

Colorado. The clinic helps to prepare complaints and responsive pleadings, provides assistance


                                                  3
with other common pleadings, answers procedural questions, and explains legal concepts such as

jurisdiction, venue, and service of process.” Colorado Federal Pro Se Assistance Program

(February 19, 2020), https://www.cobar.org/cofederalproseclinic#about. Plaintiff is, therefore,

advised to proceed with caution.

       Accordingly, it is

       ORDERED that the “Motion to Request Appointment of Counsel” (Doc. No. 31) is

DENIED. It is further ORDERED that the “Motion by Plaintiff Requesting that the Proposed

Scheduling Order Slated to be Submitted on February 17, 2010 and the Subsequent Scheduling

and Planning Conference Dated for February 24, 2020 be Postponed” (Doc. No. 47) is DENIED.

The Scheduling Conference REMAINS SET for February 24, 2020.

       This 19th day of February, 2020.




                                                4
